DETAILED ACTION
This office action is in response to the communication received on 07/11/2022 concerning application no. 16/790,941 filed on 02/14/2020.
Claims 1 and 5-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claims 1 and 5-20 are pending.	

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is allowable and traverses the rejection under Nakaya in view of Kurosaki as claim 4 has been incorporated into the claims 1 and 16.
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the previous action, 04/11/2022, and the action of 10/05/2022, Nakaya teaches the elements of claim 4 that Applicant alleges make the claimed invention allowable. As noted in the past, and this instant action, Nakaya teaches these elements in paragraphs 0037, 0043, 0046-0047, 0052, 0063-0065 and Figs. 6-7.
Examiner respectfully maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14, recite “at least two ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if these at least two images are images in addition to the ultrasound image generated in line 4 or the ultrasound image is part of the two ultrasound images.
For purposes of examination, the Office is considering the ultrasound image in line 4 to be part of the at least two images.
Lines 24-25, recite “the information about the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Line 24-25, recite “the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 25, recite “the information about the portion to be observed of the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 25, recite “the portion to be observed of the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 25-26, recite “the information about setting of the ultrasound diagnostic system”. There is insufficient antecedent basis for this limitation in the claim.
Line 30, recite “an examinee”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “examinee” is the same as the “examinee” established in line 25 or is a separate and distinct feature. 
Lines 30-32, recites “on the basis of setting…ultrasound diagnostic system”. This claim element is indefinite. The claim element in question is performing setting on the basis of examinee information, examinee portion information, and the information of the ultrasound system, to determine the disease of an examinee. It is unclear if these information conditions are the same or are different from the information that is used in the pattern generation as notes in lines 24-27.
For purposes of examination, the Office is considering them to be the same information conditions. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 16 is indefinite for the following reasons:
Lines 20, recite “the information about the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Line 20, recite “the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 21, recite “the information about the portion to be observed of the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 21, recite “the portion to be observed of the examinee”. There is insufficient antecedent basis for this limitation in the claim.
Lines 21-22, recite “the information about setting of the ultrasound diagnostic system”. There is insufficient antecedent basis for this limitation in the claim.
Line 25, recite “an examinee”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “examinee” is the same as the “examinee” established in line 25 or is a separate and distinct feature. 
Lines 25-27, recites “on the basis of…ultrasound diagnostic system”. This claim element is indefinite. The claim element in question is performing setting on the basis of examinee information, examinee portion information, and the information of the ultrasound system, to determine the disease of an examinee. It is unclear if these information conditions are the same or are different from the information that is used in the pattern generation as notes in lines 20-22.
For purposes of examination, the Office is considering them to be the same information conditions. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 10-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717).

Regarding claim 1, Nakaya teaches an ultrasound diagnostic system, comprising:
an ultrasound image-generation unit (Ultrasonic probe 13 and transmission/reception switch and circuits 14, 15, and 17) implemented by a programmed processor and configured to drive an ultrasound transducer to cause the ultrasound transducer to transmit and receive ultrasound and configured to generate an ultrasound image from a reception signal of the ultrasound (Paragraphs 0035-0037 teach that the ultrasound probe is able to transmit and receive ultrasound waves. Paragraph 0041 teaches that an image is generated);  
an instruction acquisition device (Input device 33) implemented by an operation console and configured to acquire that acquires an instruction input from a user (Paragraph 0046 teaches that the user can input conditions in the input system 33. Paragraph 0052 teaches that the input device 33 is an interface (including a mouse or track ball, a mode changeover switch and a keyboard), a TCS (Touch Command Screen), or the like, which operator uses to define a region of interest (ROI) in order to input various commands, instructions and data);
a recording timing-management device implemented by the programmed processor (CPU 27) and configured to hold a plurality of kinds of recording patterns each of which includes a plurality of measurement times starting to be measured from a trigger timing and configured to select recording pattern from the plurality of kinds of recording patterns according to the instruction input from the user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraphs 0064-0065 teach that the set can then have the list of conditions placed in it. Fig. 3 shows the set having the pattern of ML1, 2, 6, and 7. Paragraph 0037 teaches that the delay circuit is able to receive a trigger signal to control the probe transmission. Fig. 6 shows a plurality of protocols with various imaging patterns. Paragraph 0046 teaches that the internal memory device 26 holds the images and the transmission conditions. The operator can alter and register them via input device);
an image recording unit implemented by the programmed processor and configured to record at least two ultrasound images among a plurality of ultrasound images continuously generated from the trigger timing by the ultrasound image-generation unit (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0046 teaches that image data is processed, collected, and displayed in the form of ultrasonic images. Paragraph 0077 and 0080 teaches that the conditions ML are such that they acquire different forms of images. Fig. 11 shows a perfusion and vascular image. Abstract teaches the sequence is for the collection of ultrasonic images),
a recording pattern-generation unit implemented by the programmed processor and configured to generate the one recording pattern on the basis of the information about the examinee, the information about the portion to be observed of the examinee, and the information about setting of the ultrasound diagnostic system input according to the instruction input from the user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29. Paragraph 0052 teaches that a region of interest can be defined by the operator via the input device),
wherein the one recording pattern is generated so as to include the plurality of measurement times in which the plurality of picked-up ultrasound images required to identify a disease of an examinee can be obtained on the basis of information about the examinee, information about a portion to be observed of the examinee, and information about setting of the ultrasound diagnostic system (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0046 teaches that image data is processed, collected, and displayed in the form of ultrasonic images. Paragraph 0077 and 0080 teaches that the conditions ML are such that they acquire different forms of images. Paragraph 0054 teaches that the modes are done for diagnosis for tumor-like lesions, occupying disease. The organs can be pancreas, liver, spleen. Paragraph 0052 teaches the user can set regions of interest for imaging), and 
wherein the automatic storage control unit is implemented by the programmed processor and configured to cause the image recording unit to record the plurality of picked-up ultrasound images using the one recording pattern generated by the recording pattern-generation unit (Paragraph 0063-0065 teach that the program holds the ML conditions and are executed in accordance to the selected program set. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device. Fig. 6 shows imaging sets 3-4 and Fig. 7 shows their execution with respect to time).
	However, Nakaya is silent regarding an ultrasound diagnostic system, comprising:
an automatic storage control unit implemented by the programmed processor and configured to cause the image recording unit to record, as the at least two ultrasound images, a plurality of picked-up ultrasound images, each of which is picked up at a point of time when each of the plurality of measurement times has elapsed, among the plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an ultrasound diagnostic system, comprising:
an automatic storage control unit (CPU 24) implemented by the programmed processor and configured to cause the image recording unit to record, as the at least two ultrasound images, a plurality of picked-up ultrasound images, each of which is picked up at a point of time when each of the plurality of measurement times has elapsed, among the plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing (Paragraphs 0021-0024 teach that the time measurement is controlled from the start to the end and the imaging can be paused. Paragraph 0045 teaches that the ultrasonic image is observed in real time over the desired elapsed time. Fig. 9 shows the time associated to the multiple ultrasound images taken over a period of time. Paragraph 0092 teaches that the system has a start time that is based on contrast administration. Paragraph 0081 teaches that the curve data is stored in the memory. Claim 5 teaches a means of storing images).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of recording multiple images that are continuously generated in relation to the trigger timing. This modified apparatus would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Regarding claim 5, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
	Nakaya further teaches an ultrasound diagnostic system, 
wherein the recording timing-management unit is implemented by the programmed processor and configured to hold the one recording pattern generated by the recording pattern- generation unit (Paragraph 0063-0065 teach that the program holds the ML conditions and are executed in accordance to the selected program set. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device. Fig. 6 shows imaging sets 3-4 and Fig. 7 shows their execution with respect to time).

Regarding claim 6, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, further comprising: 
a timer control unit (Transmission circuit 15 and trigger signal generator) implemented by the programmed processor and including a timer, and configured to control measurement of a time performed by the timer (Paragraph 0037 teaches that the transmission delay circuit is able to receive a trigger signal and use that as a timing signal for the ultrasound imaging), wherein 
the automatic storage control unit implemented by the programmed processor is configured to use, as the trigger timing, a timing to start the measurement of a time performed by the timer (Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the transmission voltage is dependent on the timing signal that is set by the trigger signal).

Regarding claim 7, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
	Nakaya further teaches an ultrasound diagnostic system, further comprising: 
an image playback unit (Monitor 25 and CPU 27) implemented by the programmed processor and configured to cause a monitor to simultaneously display the plurality of the picked-up ultrasound images, which are recorded as the at least two ultrasound images in the image recording unit, side by side (Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraphs 0100-0101 teach that the monitor 25 is divided into two parts and is able to display a perfusion image and a vascular image simultaneously and in real time. See Fig. 11).

Regarding claim 10, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
	Nakaya further teaches an ultrasound diagnostic system, wherein 
at least one recording pattern of the plurality of kinds of recording patterns held by the recording timing-management unit includes a determination flag that causes the ultrasound diagnostic system to determine a recording timing to record the ultrasound image in the image recording unit (Paragraph 0037 teaches that the probe is activated based on the timing signal that is determined by the trigger signal. This allows for delay timing and control the transmission of the ultrasound wave. Paragraph 0040 teaches that the received echo signal can also be delayed to determine the reception directivity and allow for the emphasis of the echo signal. Paragraph 0041 teaches that the image is generated based on the echo signal. Paragraph 0047 teaches the transmission conditions can be input and Fig. 6 shows a variety of program sets).

Regarding claim 11, modified Nakaya teaches the ultrasound diagnostic system in claim 10, as discussed above.
	However, Nakaya is silent regarding an ultrasound diagnostic system, further comprising: 
an image analysis unit implemented by the programmed processor, including a temporary storage area, and configured to 
store the ultrasound images in the temporary storage area from the trigger timing, 
analyze the ultrasound images stored in the temporary storage area, and 
determine the recording timing on the basis of results of the analysis, wherein the determination flag is included in the one recording pattern, and 
the automatic storage control unit implemented by the programmed processor is configured to cause the image recording unit to record, as one of the plurality of picked-up ultrasound images, an ultrasound image, which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches an ultrasound diagnostic system, further comprising: 
an image analysis unit (Memory) implemented by the programmed processor, including a temporary storage area, and configured to store the ultrasound images in the temporary storage area from the trigger timing, analyze the ultrasound images stored in the temporary storage area, and determine the recording timing on the basis of results of the analysis (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Paragraph 0092 teaches that the time measurement starts when the contrast agent is administered. Fig. 9 shows the display of the images and their time points. Paragraph 0081 states that the time intensity curve is based on a plurality of ultrasonic images. Paragraph 0019 teaches that the ultrasound diagnostic apparatus has means doe storing functional information, time information, and image information), wherein 
the determination flag is included in the one recording pattern (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points. Paragraph 0035 teaches that the timing circuit controls the timing and the scanning stages of the apparatus. Fig. 1 and 4-6 show the timing circuit present in them), and 
the automatic storage control unit implemented by the programmed processor is configured to cause the image recording unit to record, as one of the plurality of picked-up ultrasound images, an ultrasound image (Paragraph 0081 teaches that the images are collected based on a predetermined operation and the images and the time lapse information is stored onto the memory), which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of saving images and their corresponding measurement times. This modified apparatus would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Regarding claim 14, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
	Nakaya further teaches an ultrasound diagnostic system, wherein the recording timing-management unit implemented by the programmed processor is further configured to hold a new recording pattern created according to the instruction input from the user (Paragraph 0046 teaches that the internal memory 29 holds the transmission programs and that the user can input the conditions or alter them. Fig. 6 shows a plurality of program sequence).

Regarding claim 15, modified Nakaya teaches the ultrasound diagnostic system in claim 1, as discussed above.
Nakaya further teaches an ultrasound diagnostic system, wherein the recording timing-management unit implemented by the programmed processor is further configured to change at least one of the plurality of measurement times included in the one recording pattern according to the instruction input from the user (Claim 20 teaches that the computer can register newly a second program that is different from the first program and with conditions. Paragraph 0046 teaches that the user can input the conditions and alter the conditions).

Regarding claim 16, Nakaya teaches a method of operating an ultrasound diagnostic system, comprising: 
a step of causing an ultrasound image- unit (Ultrasonic probe 13 and transmission/reception switch and circuits 14, 15, and 17) implemented by a programmed processor, to drive an ultrasound transducer to cause the ultrasound transducer to transmit and receive ultrasound and causing the ultrasound image-generation unit to generate an ultrasound image from a reception signal of the ultrasound (Paragraphs 0035-0037 teach that the ultrasound probe is able to transmit and receive ultrasound waves. Paragraph 0041 teaches that an image is generated);  
a step of causing a recording timing-management unit, which is implemented by the programmed processor (CPU 27) and holds a plurality of kinds of recording patterns each of which includes a plurality of measurement times starting to be measured from a trigger timing, to select one recording pattern from the plurality of kinds of recording patterns according to the instruction input from a user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraphs 0064-0065 teach that the set can then have the list of conditions placed in it. Fig. 3 shows the set having the pattern of ML1, 2, 6, and 7. Paragraph 0037 teaches that the delay circuit is able to receive a trigger signal to control the probe transmission. Fig. 6 shows a plurality of protocols with various imaging patterns. Paragraph 0046 teaches that the internal memory device 26 holds the images and the transmission conditions. The operator can alter and register them via input device. Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0046 teaches that image data is processed, collected, and displayed in the form of ultrasonic images. Paragraph 0077 and 0080 teaches that the conditions ML are such that they acquire different forms of images);
a step of causing a recording pattern-generation unit, implemented by the programmed processor, to generate the one recording pattern on the basis of the information about the examinee, the information about the portion to be observed of the examinee, and the information about setting of the ultrasound diagnostic system input according to the instruction input from the user (Paragraph 0046 teaches that the user can input alterations and registrations of imaging conditions. Paragraph 0047 teaches that these conditions are transmission voltage, transmission frequency and transmission frame rate. Paragraph 0037 teaches that the ultrasound transmission is controlled and executed by the transmission circuit 15. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device 29. Paragraph 0052 teaches that a region of interest can be defined by the operator via the input device),
wherein the one recording pattern is generated so as to include the plurality of measurement times in which the plurality of picked-up ultrasound images required to identify a disease of an examinee can be obtained on the basis of information about the examinee, information about a portion to be observed of the examinee, and information about setting of the ultrasound diagnostic system (Paragraph 0080 teaches that the ultrasound image is collected and displayed in real time. Paragraph 0046 teaches that image data is processed, collected, and displayed in the form of ultrasonic images. Paragraph 0077 and 0080 teaches that the conditions ML are such that they acquire different forms of images. Paragraph 0054 teaches that the modes are done for diagnosis for tumor-like lesions, occupying disease. The organs can be pancreas, liver, spleen. Paragraph 0052 teaches the user can set regions of interest for imaging).  
wherein the automatic storage control unit implemented by the programmed processor causes the image recording unit to record the plurality of picked-up ultrasound images using the one recording pattern generated by the recording pattern-generation unit (Paragraph 0063-0065 teach that the program holds the ML conditions and are executed in accordance to the selected program set. Paragraph 0043 teaches that the image memory 23 holds the intensity information of the images and it can be output to a monitor. Paragraph 0046 teaches that the image data and condition information is held in the internal memory device. Fig. 6 shows imaging sets 3-4 and Fig. 7 shows their execution with respect to time).
However, Nakaya is silent regarding a method of operating an ultrasound diagnostic system, comprising:
a step of causing an automatic storage control unit, implemented by the programmed processor, to cause an image recording unit, implemented by the programmed processor, to record a plurality of picked-up ultrasound images, each of which is picked up at a point of time when each of the plurality of measurement times has elapsed, among a plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches a method of operating an ultrasound diagnostic system, comprising:
a step of causing an automatic storage control unit, implemented by the programmed processor, to cause an image recording unit, implemented by the programmed processor, to record a plurality of picked-up ultrasound images, each of which is picked up at a point of time when each of the plurality of measurement times has elapsed, among a plurality of ultrasound images, which are continuously generated by the ultrasound image-generation unit, whenever each of the plurality of measurement times included in the one recording pattern elapses from the trigger timing (Paragraphs 0021-0024 teach that the time measurement is controlled from the start to the end and the imaging can be paused. Paragraph 0045 teaches that the ultrasonic image is observed in real time over the desired elapsed time. Fig. 9 shows the time associated to the multiple ultrasound images taken over a period of time. Paragraph 0092 teaches that the system has a start time that is based on contrast administration. Paragraph 0081 teaches that the curve data is stored in the memory. Claim 5 teaches a means of storing images).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of recording multiple images that are continuously generated in relation to the trigger timing. This modified method would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Regarding claim 18, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches a method, further comprising: 
a step of causing an image playback unit to cause a monitor to simultaneously display the plurality of picked-up ultrasound images, which are recorded in the image recording unit, implemented by the programmed processor, side by side (Paragraph 0065 teaches that the programs sets with the different ML patterns are able to generate ultrasound images including perfusion images and vascular images. Paragraphs 0100-0101 teach that the monitor 25 is divided into two parts and is able to display a perfusion image and a vascular image simultaneously and in real time. See Fig. 11).

Regarding claim 19, modified Nakaya teaches the method in claim 16, as discussed above.
Nakaya further teaches a method, wherein
at least one recording pattern of the plurality of kinds of recording patterns held by the recording timing-management unit includes a determination flag that causes the ultrasound diagnostic system to determine a recording timing to record the ultrasound image in the image recording unit (Paragraph 0037 teaches that the probe is activated based on the timing signal that is determined by the trigger signal. This allows for delay timing and control the transmission of the ultrasound wave. Paragraph 0040 teaches that the received echo signal can also be delayed to determine the reception directivity and allow for the emphasis of the echo signal. Paragraph 0041 teaches that the image is generated based on the echo signal. Paragraph 0047 teaches the transmission conditions can be input and Fig. 6 shows a variety of program sets).

Regarding claim 20, modified Nakaya teaches the method of operating an ultrasound diagnostic system in claim 19, as discussed above.
	However, Nakaya is silent regarding a method of operating an ultrasound diagnostic system, further comprising: 
a step of causing an image analysis unit, which is implemented by the programmed processor and includes a temporary storage area, to store the ultrasound images in the temporary storage area from the trigger timing, to analyze the ultrasound images stored in the temporary storage area, and to determine the recording timing on the basis of results of the analysis, 
wherein the determination flag is included in the one recording pattern, and 
the image recording unit is caused to record, as one of the plurality of picked-up ultrasound images, an ultrasound image, which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging of multiple images over time, Kurosaki teaches a method of operating an ultrasound diagnostic system, further comprising: 
a step of causing an image analysis unit (Memory), which is implemented by the programmed processor and includes a temporary storage area, to store the ultrasound images in the temporary storage area from the trigger timing, to analyze the ultrasound images stored in the temporary storage area, and to determine the recording timing on the basis of results of the analysis (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Paragraph 0092 teaches that the time measurement starts when the contrast agent is administered. Fig. 9 shows the display of the images and their time points. Paragraph 0081 states that the time intensity curve is based on a plurality of ultrasonic images. Paragraph 0019 teaches that the ultrasound diagnostic apparatus has means doe storing functional information, time information, and image information), wherein 
wherein the determination flag is included in the one recording pattern (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points. Paragraph 0035 teaches that the timing circuit controls the timing and the scanning stages of the apparatus. Fig. 1 and 4-6 show the timing circuit present in them), and 
the image recording unit is caused to record, as one of the plurality of picked-up ultrasound images, an ultrasound image (Paragraph 0081 teaches that the images are collected based on a predetermined operation and the images and the time lapse information is stored onto the memory), which is picked up at the recording timing determined on the basis of the results of the analysis, among the ultrasound images stored in the temporary storage area (Paragraph 0080 teaches that the images and their storage times are stored and displayed. Paragraph 0084 teaches that the time is associated to the image and stored. Fig. 9 shows the display of the images and their time points).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakaya with Kurosaki’s teaching of saving images and their corresponding measurement times. This modified apparatus would allow for the user to easily observe the imaging time and the administration time. Furthermore, the workability is significantly lowered (Paragraph 0006 of Kurosaki).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lundberg (PGPUB No. US 2009/0099449).

Regarding claim 8, modified Nakaya teaches the ultrasound diagnostic system in claim 7, as discussed above.
However, while Kurosaki teaches the display of multiple ultrasound images (Fig. 9), the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system, wherein 
the image playback unit implemented by the programmed processor is configured to cause the monitor to display a thumbnail image of each of the plurality of picked-up ultrasound images recorded in the image recording unit whenever each of the plurality of picked-up ultrasound images is recorded in the image recording unit.
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Lundberg teaches an ultrasound diagnostic system, wherein 
the image playback unit implemented by the programmed processor is configured to cause the monitor to display a thumbnail image of each of the plurality of picked-up ultrasound images recorded in the image recording unit whenever each of the plurality of picked-up ultrasound images is recorded in the image recording unit (Paragraphs 0020-0021 teaches that the probe transmits and receives used for image generation. Paragraph 0044 teaches that a plurality of image panes can be displayed as image thumbnails and show the sequence of acquired images. See Fig. 7. Paragraph 0018 teaches that hardware and software operates to perform the functions of the apparatus).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Lundberg’s teaching of displaying a plurality of ultrasound image thumbnails. This modified apparatus would allow for a user to properly analyze acquired images and properly align the information that will result in proper diagnosis (Paragraph 0005 of Lundberg). Furthermore, the system would allow for the acquisition of heart information over a limited period of time (Paragraph 0003 of Lundberg).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Yoshiara et al. (PGPUB No. US 2012/0177265).

Regarding claim 9, modified Nakaya teaches the ultrasound diagnostic system in claim 7, as discussed above.
However, while Kurosaki teaches the display of multiple ultrasound images with intensity information (Fig. 9), the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system,
wherein the image playback unit implemented by the programmed processor is configured to cause the monitor to display a graph showing a relationship between a time elapsed from the trigger timing and an average brightness value of a region of interest of the ultrasound image.  
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Yoshiara teaches an ultrasound diagnostic system,
wherein the image playback unit implemented by the programmed processor is configured to cause the monitor to display a graph showing a relationship between a time elapsed from the trigger timing and an average brightness value of a region of interest of the ultrasound image (Paragraph 0060 teaches that the average brightness of the pixels in the ROI of an image can be acquired. Fig. 11 shows the graph of the average brightness with respect to time. Paragraph 0035 teaches that the driving occurs based on the trigger circuit providing a driving signal. Given Kurosaki teaching the display of a intensity graph on the monitor on Fig. 9, one with ordinary skill in the art would be able to display an average intensity graph on the monitor).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Yoshiara’s teaching of the generation of an average intensity graph with respect to time. This modified apparatus would allow for a user to clearly observe the time dependent change of blood flow (Paragraph 0005 of Yoshiara). Furthermore, the system would allow for the easy discrimination of the dominant regions of vascular channels (Paragraph 0006 of Yoshiara).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lee et al. (PGPUB No. US 2017/0071571).

Regarding claim 12, modified Nakaya teaches the ultrasound diagnostic system in claim 11, as discussed above.
However, the combination of Nakaya and Kurosaki is silent regarding an ultrasound diagnostic system, wherein the image analysis unit implemented by the programmed processor is configured to determine at least one of a recording timing when an average brightness value of a region of interest of the ultrasound image is maximum, a recording timing when the average brightness value is minimum, a recording timing when an amount of change in the average brightness value between two ultrasound images temporally continuous is maximum, a recording timing when a variance value of a brightness value of the region of interest is maximum, a recording timing when the variance value of the brightness value is minimum, or a recording timing when an amount of change in the variance value of the brightness value between two ultrasound images temporally continuous is maximum during the period when the plurality of ultrasound images continuously generated from the trigger timing are recorded.  
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Lee teaches an ultrasound diagnostic system, wherein the image analysis unit implemented by the programmed processor is configured to determine at least one of a recording timing when an average brightness value of a region of interest of the ultrasound image is maximum (Paragraph 0054 teaches that the average brightness value graph is generated based on the ultrasound image with respect to time. Paragraph 0056 teaches that the time 160 when the brightness value reaches the maximum average brightness value. This time point is shown in Fig. 1B between 400 and 500 ms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya and Kurosaki with Lee’s teaching of determining a maximum average brightness value. This modified apparatus would allow a user to determine a target tissue region in a contrast image and provide diagnoses of lesions in target tissue (Paragraph 0002 of Lee).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (PGPUB No. US 2003/0097070) in view of Kurosaki (JP02001178717) further in view of Lee et al. (PGPUB No. US 2017/0071571) further in view of Burla et al. (PGPUB No. US 2008/0269610).

Regarding claim 13, modified Nakaya teaches the ultrasound diagnostic system in claim 12, as discussed above.
However, the combination of Nakaya, Kurosaki, and Lee is silent regarding an ultrasound diagnostic system, wherein the automatic storage control unit implemented by the programmed processor is configured to set an initial value of the region of interest according to a type of a probe used in the ultrasound diagnostic system.  
In an analogous imaging field of endeavor, regarding the display of ultrasound images, Burla teaches an ultrasound diagnostic system,
wherein the automatic storage control unit implemented by the programmed processor is configured to set an initial value of the region of interest according to a type of a probe used in the ultrasound diagnostic system (Paragraph 0034 teaches that the preset value for a scanning depth relative to the ROI can be associated to the type of probe and the default position of the ROI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nakaya, Kurosaki, and Lee with Burla’s teaching of associating a probe type to an ROI. This modified apparatus would allow for the determination of the optimal receive conditions (Paragraph 0035 of Burla). Furthermore, the selections can be determined with respect to patient specific information (Paragraph 0004 of Burla).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kato (PGPUB No. US 2004/0193053): Teaches the simultaneous display of images, the input of scan conditions, the automatic scanning, identification, and display of targets. 
Araoka (PGPUB No. US 2005/0259116): Teaches the use of ultrasound imaging protocols that involve the collection of multiple images. Teaches the display of thumbnail images. Teaches the input of patient specific data. Teaches simultaneous display.
Garg et al. (PGPUB No. US 2007/0055161): Teaches the display of thumbnail images. Teaches the triggering of image collection in association to patient specific physiological signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793